     Case 2:18-cr-00104 Document 34 Filed 11/19/18 Page 1 of 2 PageID #: 126



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON



UNITED STATES OF AMERICA

v.                                   CRIMINAL ACTION NO. 2:18-00104

DEVIN ALLEN WOLFE



                                   O R D E R


             On November 19, 2018, the United States of America

appeared by Jennifer Rada Herrald, Assistant United States

Attorney, and the defendant Devin Allen Wolfe appeared in person

and by Tim C. Carrico, for final disposition in this action at

which time the government made an oral motion for a continuance

of the hearing for a period of 30 days in order to provide time

to conduct an investigation of information received by the

government this date relating to potential obstructive conduct

by the defendant, to which requested continuance the defendant

objected.


             The court ORDERED that the sentencing hearing be, and

it hereby is, continued to 1:00 p.m. on December 18, 2018.               It

is further ORDERED that the government file any objection which

may arise as a result of the investigation on or before December

3, 2018, to which the defendant shall respond on or before

December 10, 2018.
   Case 2:18-cr-00104 Document 34 Filed 11/19/18 Page 2 of 2 PageID #: 127




           The Clerk is directed to forward copies of this order

to the defendant, all counsel of record, the United States

Probation Department, and the United States Marshal.

                                         DATED:    November 19, 2018
